Exhibit 10.22

 

Terms and Conditions of Employment

The Employee shall be governed by the following Terms and Conditions of Service
during the employment with SYNTEL PVT Ltd (herein referred as “SYNTEL/ the
Company1”) and Anil Agrawal (“Employee”) and may be amended from time to time.
These Terms and conditions, the Employment letter/contract and any other
Policies and guidelines that are provided by SYNTEL in the Human Resources
(herein referred as “HR”) Portal or as a part of the HR Policy, Information
Security Policy, policy on non-compete, confidentiality and data protection, and
any other directive whether issued by way of emails or written notifications
shall all be termed as “Terms of Employment” and the Employee shall abide by the
same at all times during the terms of employment and beyond to the extent such
terms survive the employment term.

1.0 Statement of Facts

The appointment is being made in reliance of the contents in the Employee’s
resume and other information provided by the Employee during the course of
interview and mutual discussions. Any data, which is not in consonance with the
information provided by the Employee, shall result in termination of employment
forthwith and the Employee shall indemnify SYNTEL in full, for any losses
suffered by SYNTEL. SYNTEL reserves the right to make suitable formal/informal
checks with the educational institutions and previous employers of an Employee
at its own discretion and the Employee shall be deemed to have consented SYNTEL
to do so.

2.0 Former Employer

In the event of an Employee becoming party to any proceeding/(s) brought by any
former employer at any time during or after his/her employment with SYNTEL,
Employee recognizes and agrees that he/she shall have full and sole
responsibility of responding to such action or proceeding and that SYNTEL shall
have no responsibility to participate in Employee response to such action or
proceeding whether at Employee’s own costs or otherwise. The Employee agrees
that he/she is not expected at any time disclose, to SYNTEL or its directors,
officers or agents, the trade secrets or any other confidential information of
his/her former employer or any other entity.

The employee undertakes to intimate SYNTEL that he / she is not subject to any
restrictive covenant, non-compete, non-solicitation, intellectual property, or
confidentiality agreement or any other agreement that would limit or restrict
his/ her scope and ability to work in any way for Syntel.

The employee undertakes to mention that he / she is not bound by any previous
agreement in any way whatsoever from his / her previous employment. In the event
of any employee having any obligation binding from his previous employer, the
employee undertakes to declare and hold Syntel harmless and not responsible
thereby releasing Syntel from any such dispute related to his previous
employment.

3.0 Work Related

 

 

1  For the purpose of maintaining confidentiality of data, information,
assignment of IP rights, non-solicitation, non-compete, non-diversion the term
‘SYNTEL’ or ‘the Company’ is deemed to include SYNTEL, Inc. and its
subsidiaries & affiliates.

 

Employee Signature: /s/ Anil Agrawal                            Page 1 of 7



--------------------------------------------------------------------------------

3.1 The Employee will devote his/her full time and attention to the duties
assigned by SYNTEL and shall not undertake any direct/ indirect business/ work/
assignment etc. whether full or part time and whether for any consideration or
not, without the prior written permission of SYNTEL.

3.2 The Employee will use his/her best efforts in the performance of employment
duties assigned from time to time and at all times, act in good faith and in the
best interests of SYNTEL. The Employee will comply with all rules, regulations
and procedures established by SYNTEL in fulfilling his/her duties while in
employment at SYNTEL.

3.3 SYNTEL is fully entitled to place the Employee at any of its location in
India or abroad or at SYNTEL’s customer location in India or outside India as
SYNTEL deems appropriate based on its business need. The Employee is also
subject to any transfer by SYNTEL on a temporary or permanent basis to other job
functions, departments or locations or entities within SYNTEL, based on SYNTEL’s
business needs, and the Employee shall have no objection whatsoever to such
transfers or assignments made. Any rejection or non-acceptance by the Employee
shall be deemed to be a breach of the Terms of Employment and subject to action
including but not limited to termination of employment by SYNTEL.

3.4 On successful completion of training or probationary period, your services
will be confirmed in writing by the Company and thereafter, subject to any other
agreement or understanding between you and the Company, either party can
terminate this employment agreement by providing a notice period of three
months, to the other party. Payment of basic pay in lieu of such notice, to the
other party, will be at the sole discretion of the company. During the
probationary period for lateral hires, the notice period shall be one month.

3.5 The Employee will retire from SYNTEL’s services on reaching the age of 60
(sixty) years or earlier if found medically unfit. The age or date of birth
already given by Employee in his/ her application form would be treated as
binding and final. The actual date of retirement shall be the last date of the
calendar month in which Employee was born.

4.0 Misconduct

Please refer to the List of Misconducts section in the HR Policy Manual for
further details.

5.0 Availing/ Grant of Leave/ Unauthorised Leave

5.1 The Employee will be eligible for leave as per the Policy announced by
SYNTEL from time to time. All leave applications, approvals, rejections, etc.,
must be in line with the HR Policy laid down and as applicable from time to
time. SYNTEL reserves the right to cancel any approved leave for reasons of
business requirements and the Employee is expected to provide full co-operation
and adhere to SYNTEL’s such requests. SYNTEL is also entitled to Suo Moto, ask
Employee to go on leave for such number of days and on such terms and conditions
as intimated to the Employee by the HR Department without assigning any reason
to the Employee for such action or inaction by SYNTEL.

5.2 Any un-authorized leave or excess leave by an Employee will enable SYNTEL to
terminate the contract of employment of such Employee for reasons so cited
without any further action by SYNTEL.

6.0 Software and IPR related

6.1 The Employee is strictly prohibited from using or bringing in or installing
or downloading any unauthorized / infringed copies of software or products into
the office premises (also includes work place at SYNTEL’s/ its client’s office
premises) or on Company or client provided computers and

 

Employee Signature: /s/ Anil Agrawal                            Page 2 of 7



--------------------------------------------------------------------------------

equipment. No product or software shall be procured, used or installed from any
external sources or copying software from one computer system to another without
the prior written approval by SYNTEL’s or its client’s appropriate authority for
Information Security protection and any non-compliance shall be considered a
serious breach with punitive penalties and action. The Employee shall also not
violate any terms of any of the products or licenses that are provided to the
Employee for use by SYNTEL or its Client as part of the job assigned to him from
time to time, and protect SYNTEL’s and its client’s (including any third
party’s) intellectual property rights (“IPR”) and adhere to applicable
laws/regulations including IPR related rules and regulations of Syntel/ its
client’s.

6.2 Any violation or breach of the terms of IPR rights of SYNTEL/its clients or
infringement of their IPR rights otherwise shall be considered a material breach
of Terms of Employment and SYNTEL is entitled to take strict action against the
erring Employee and claim damages, costs and expenses of rectifying such breach
including criminal action and termination of employment contract. Employee shall
read and understand SYNTEL’s/ its Client’s Information Security Policy/ IPR
related rules & regulations and fully adhere to the same during the term of
employment and thereafter to the extent any obligations survive termination of
employment.

6.3 The Employee agrees to inform SYNTEL, full details of all the inventions,
discoveries, concepts and ideas (collectively called “Developments”), whether
patentable or not, including but not limited to, hardware and apparatus,
products, processes and methods, formulae, computer programs and techniques, as
well as any improvements and related knowledge, which the Employee conceives,
improves, completes, or puts in to practice (whether alone or jointly with
others) while being in the employment of SYNTEL, and which relate to the present
or prospective business, work or investigations of SYNTEL; or which result from
any work the Employee does, using any equipment, facilities, materials or
personnel of SYNTEL; or which has or have been developed by the Employee or
under the Employee’s supervision, or which results from or are suggested by any
work, which the Employee does or may do for SYNTEL.

6.4 The ownership of all “Developmental” work and documentation created by an
Employee shall from the moment of its creation, vest in SYNTEL. Thus, the
Employee agrees to assign and hereby assigns to SYNTEL / SYNTEL’s nominees,
agents, etc , Employee’s entire right, title and interest in : –

 

  •   all Developments;

 

  •   all trademarks, copyrights and mask work rights in the Developments; and

 

  •   all patent applications filed, patents granted on any development,
including those in foreign countries, which the Employee conceives or makes
(whether alone or with others ) while being in the employment of SYNTEL or
within two (2) years of the end of their employment (if conceived as a result of
their Employment)

6.5 The Employee acknowledges existence of SYNTEL’s/ its clients present and
future products, know how, processes, software products, programs, codes,
documentation and flowcharts in any form and agrees to abide by the procedures
of the Copyright/ Trademark/ Patents/ Design/ other IPR laws in force in India
and foreign countries, which prohibits the reproduction of such protected works,
in whole or in part, or in any form or by any other means, without the prior
written permission of SYNTEL/ its clients as the case may be.

6.6 The Employee agrees to assign to SYNTEL his/ her entire right, title and
interest in any invention or improvement that the Employee might make solely or
jointly with others, during the course of his/ her employment with SYNTEL
relating to any and all products/ services/ software/ software tools, marketed
or manufactured or developed and that the Employee will perform any acts and
execute such documents without expenses to the Employee which, in the judgments
of SYNTEL or its attorneys may be needful or desirable to secure to SYNTEL,
patent/ IPR protection and any/ all rights relating to such invention or
improvement.

 

Employee Signature: /s/ Anil Agrawal                            Page 3 of 7



--------------------------------------------------------------------------------

6.7 The Employee acknowledges and agrees that all of the SYNTEL/ its client’s
Confidential Information, sensitive data and work product developed as a result
of the Employee’s engagement by SYNTEL/ its client, including, in each case, any
derivative works thereof will remain, the property of the SYNTEL/ its client as
applicable. Any work product, materials or deliverables developed as a result of
Employee’s engagement by SYNTEL/ its client shall be considered “works made for
hire,” and to the extent that exclusive title and ownership rights may not
originally vest in SYNTEL/its client, as contemplated hereunder, the Employee
shall irrevocably assign, transfer and convey to all rights, title and interest
therein.

7.0 Non-Solicitation / Non-Compete / Non-Diversion

7.1 During the term of this Employment Agreement and for a period of two
(2) years subsequent thereto, the Employee will not, without the prior written
consent of SYNTEL, directly, indirectly, or through any other party, solicit
business from or perform services for any direct or indirect SYNTEL customer or
any prospective SYNTEL customer whom the Employee had any contact with or
exposure to, at any time during the term of this Employment Agreement.

7.2 During the term of this Employment Agreement and for a period of two
(2) years subsequent thereto, the Employee will not, without the prior written
consent of SYNTEL, seek engagement or employment, either full-time or
contractually with any organization that is likely to deploy the Employee on
project / assignment in Offshore or Onsite client engagement where SYNTEL is
already working for the same client and where the Employee had been engaged in a
project with the customer/ client organization for a period exceeding two weeks.

7.3 During the term of this Employment Agreement and for a period of two
(2) years subsequent thereto, the Employee will not, without the prior written
consent of SYNTEL, directly, indirectly, or through any other party, solicit,
offer to, or accept the employment of, persons who are then, or were, during the
previous six (6) months, employees of SYNTEL or any SYNTEL subsidiary /
associate / affiliate company.

7.4 This two (2) year period as stated in aforesaid clauses shall automatically
be extended by any period of time commencing with SYNTEL’s demand of Employee
for compliance with this provision and the ultimate resolution of that demand
either by agreement of SYNTEL and Employee or by court order.

8.0 Specialized Training & Knowledge Acquisition

8.1 If the Employee has to undergo any specialized training in SYNTEL or as
arranged by SYNTEL, the Employee will have to undertake a separate Training
Agreement to serve SYNTEL for a specific period that SYNTEL deems necessary,
from the date of commencement of Employee’s services. During this training
period if the Employee’s performance is found to be unsatisfactory, SYNTEL
reserves the right to terminate the Employee from employment.

8.2 On deputation to a client site for knowledge acquisition and subsequent
knowledge transfer on a client’s application, either for development,
enhancement, maintenance or support, the Employee will be understood to have
gathered intellectual property on behalf of SYNTEL, for a minimum period of six
months from the date of return to India from the Onsite engagement. This clause
does not apply in the event that the Employee is transferred, within SYNTEL, to
another client engagement where the value of the initial knowledge acquisition
has diminished and therefore does not constitute knowledge attrition.

 

Employee Signature: /s/ Anil Agrawal                            Page 4 of 7



--------------------------------------------------------------------------------

9.0 Confidentiality

9.1 In connection with the Employee providing certain products and/ or services
to SYNTEL, and/ or on behalf of SYNTEL, the Employee will have access to
information concerning SYNTEL and SYNTEL’s clients. As a condition to the
Employee being given access to such information, the Employee agrees to treat
any information concerning SYNTEL and/ or SYNTEL’s clients (whether prepared by
SYNTEL, its advisors or otherwise) which is furnished to the Employee by or on
behalf of SYNTEL and/ or SYNTEL’s clients (herein collectively referred to as
the “Confidential Information”) in accordance with the provisions of all
policies and to take or abstain from taking certain other actions herein set
forth. The term “Confidential Information” does not include information which
(i) is already in the Employee’s possession, or (ii) becomes generally available
to the public other than as a result of a disclosure by the Employee or
(iii) becomes available to the Employee on a non-confidential basis from a
source other than SYNTEL and/ or SYNTEL’s clients. The Confidential Information
shall be solely used for the purpose of and on behalf of SYNTEL and the Employee
further agrees that disclosure of the same shall be with prior permission of
SYNTEL.

9.2 Employee acknowledges that SYNTEL/ its clients are subject to certain
privacy and information security laws and regulations, pursuant to which SYNTEL/
its clients are required to ensure that the Employee appropriately safeguard
personal or financial information regarding SYNTEL/its client’s former, current
or prospective clients or employees (“Sensitive Data”). Employee agrees that it
will (a) not use any SYNTEL and/ or its client’s Sensitive Data except to the
extent necessary to carry out the obligations for which the Employee is engaged
by SYNTEL/ its client and for no other purpose, (b) not disclose SYNTEL and/or
its client’s Sensitive Data to any third party without the prior written consent
and subject to the further requirements of this Section, (c) as applicable,
employ administrative, technical and physical safeguards to prevent unauthorized
use or disclosure of SYNTEL/ its clients Sensitive Data, (d) promptly provide
information as SYNTEL/ its client may request relating to oversight obligations
under applicable laws and regulations, (e) in the event of any actual or
apparent theft, unauthorized use or disclosure of any SYNTEL/its client
Sensitive Data, immediately commence all reasonable efforts to investigate and
correct the causes and remediate the results thereof, and (f) as soon as
practicable following discovery of any event described in clause (e) hereof,
provide SYNTEL/ its client notice thereof, and such further information and
assistance as may be reasonably requested.

9.3 The Employee agrees to promptly re-deliver to SYNTEL, upon request, all
Confidential Information including all Intellectual property rights; whether
registered or unregistered, on any tangible media and that the Employee will not
retain any copies, extracts or other reproductions in whole or in part of such
material. The Employee further agree that breach of this confidentiality clause
could cause irreparable harm to SYNTEL and that SYNTEL shall be entitled to any
and all injunctive relief, as well as monetary damages, including reasonable
attorney fees, for such breach.

9.4 From time to time, SYNTEL’s customers/ clients and/ or other SYNTEL’s
general business requirements may want Employee to sign special Non Disclosure
Agreements (“NDA”). These NDA’s may be process/ client specific or could
represent a new regulatory requirement.

10.0 Arbitration

All disputes or differences what so ever arising between the parties hereto or
out of or related to this contract or the construction or meaning and operation
or effect of this contract or the breach thereof shall be settled by a single
arbitrator appointed by SYNTEL, in accordance with arbitration rules/
regulations as are in accordance with the Arbitration & Conciliation Act, 1996
(and any statutory modification or re-enactment thereof) and the award made in
pursuant thereof shall be binding on both the parties hereto. The Employee or
SYNTEL may demand arbitration by giving a written notice to the other party
stating the nature of the dispute/ difference.

 

Employee Signature: /s/ Anil Agrawal                            Page 5 of 7



--------------------------------------------------------------------------------

11.0 Governing Law

The validity, construction, interpretation and performance of this Employment
Agreement will be governed by Indian Laws and adjudicated upon by a competent
Court in Mumbai.

12.0 Remedies

12.1 Notwithstanding Clause 11 above (Arbitration clause), the Employee agrees
that his/ her failure or neglect to perform, keep, or observe any term,
provision, condition, covenant, warranty, or representation contained in this
Employment Agreement, the confidentiality agreement or any other agreement
between the Employee and SYNTEL, will cause SYNTEL immediate and irreparable
harm and that SYNTEL, in addition to all other remedies available to it, shall
be entitled to immediate injunctive and equitable relief from a court having
jurisdiction to prevent any breach and to secure the enforcement of its rights
hereunder.

12.2 Remedies for damages incurring prior to SYNTEL’s knowledge of breach or
until action in breach ends and related in any way to the effects of the breach
shall include but not be limited to monetary damage, liquidated damages,
attorney’s fees and other compensation related to the action.

13.0 Others

13.1 The Employee will also be covered by SYNTEL’s Mediclaim and Accident
Insurance Policy as per its rules/ regulations.

13.2 The Employee should inform SYNTEL on any change in his/ her temporary/
permanent address within 10 (ten) working days of such change occurring.

13.3 Reference Checks or background checks may be conducted by SYNTEL at its
sole discretion to verify and authenticate the details furnished by the
candidate during the interview.

13.4 Medical Check prior to appointment will be conducted only if the Customer /
client for a specific project/ process emphasizes on such checks as a
pre-requisite. A Medical Self declaration will be taken from the prospective
employee before joining SYNTEL, which will be an undertaking of his/ her,
medical fitness.

13.5 Employee’s appointment and its continuance is subject to he/ she being
found and remaining medically (Physically and mentally) fit. SYNTEL reserves the
right to ask Employee to undergo medical examination as and when considered
necessary. If the Employee is not medically fit to perform the obligations/
duties as an Employee SYNTEL reserves the right to terminate the employment as
continued medical fitness is a pre-condition for continued employment.

13.6 The employee also declares that he / she has not been convicted, pleaded
guilty or nolo contendere, for violating any central, state or local law,
regulation or ordinance nor has any criminal charges presently pending before
any court of law.

13.7 The employee undertakes and agrees to mention that he / she would conduct
himself / herself with the highest standards of integrity, honesty and fairness
to avoid any conflict between his/her personal interests and the interests of
Syntel. The employee further states that he /she does and would not have any
direct or indirect interest in a competitor, customer/client or vendor/supplier
of Syntel to the extent or nature that it affects, or appears to affect, the
employee’s

 

Employee Signature: /s/ Anil Agrawal                            Page 6 of 7



--------------------------------------------------------------------------------

responsibilities to Syntel. The interest shall also apply in the manner of
seeking or accepting any form of benefit, gift, privilege, financial interest,
employment with or become directly or indirectly involved as an independent
contractor, consultant or otherwise with any Syntel competitor/client/vendor .
The employee shall not personally take advantage of a business opportunity
rightfully belonging to Syntel or derive personal profit, gain or advantage
(other than rightful compensation from Syntel) as a result of any transaction
undertaken on behalf of Syntel.

13.8 On matters not specifically covered in the Terms of Employment, the
Employee shall be governed by SYNTEL’s service rules, practices, etc. which are
liable for modifications, additions, total or partial withdrawal, suspension/
revocation, etc. from time to time. SYNTEL’s decision on all such matters shall
be final and binding on the Employee.

14.0 Severability

If any clause in this employment agreement/ the Terms of Employment is held
invalid, illegal or unenforceable for any reason, that provision shall be
severed and the remainder of the provisions of this agreement will continue in
full force and effect as if this agreement/ the Terms of Employment had been
executed without such invalid provision/s.

15.0 Clarifications

For any further clarifications about the above clauses or any interpretation of
the above clauses, the Employees shall approach the Human Resources team at the
earliest.

The Employee is requested to produce all the documents in original as mentioned
in the checklist attached, on their date of joining.

 

For SYNTEL                                                  ,

 

            Syntel Private Limited

   I have read and confirm myself to be bound by the terms of these Terms and
Conditions as part of the Terms of Employment agreed to

 

Signature   /s/ Karishna Damania     Signature & Date     Name   Karishna
Damania     Employee Name   /s/ Anil Agrawal Date   11th Feb. ’16     Emp ID  
2251

 

Employee Signature: /s/ Anil Agrawal                            Page 7 of 7